Kruse, P. J.:
I think it was not necessary to refile these claims to comply with the ptovisions of the act of 1918 (Laws of 1918, chap. G03). The claims were on file when the act took effect and have remained on file with the Court of Claims. This, as it seems to me, is a substantial compliance with the act and accords with the reasoning of Kellogg, P. J., in Rogers v. State of New York (184 App. Div. 340).
The Court of Claims refused to open the default upon the sole ground that it did not have jurisdiction to determine the same, because the claims were not refiled within six months after the act of 1918 took effect. The prevailing opinion of that court concedes that a case was made out to open the default.
It seems to me that the learned court put too strict a construction upon the act. (See 109 Misc. Rep. 96.)
While the act requires these claims to be filed with the Court of Claims within six months from the time the act takes effect, there is nothing in the act which provides for refiling, if, in fact, the claim was already on file at the time the act took effect, and no good reason is suggested, as it seems to me, why such refiling should be required.
The order denying the application to open the default and for an order setting aside and vacating the dismissal should be reversed, with ten dollars costs, besides disbursements on this appeal, and the application should be granted.
All concur, except De Angelis and Clark, JJ., who dissent • in an opinion by Clark, J.